On order of the Court, the application for leave to appeal the March 16, 2017 judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of Appeals that vacated the defendant's sentences for indecent exposure by a sexually delinquent person and we REMAND this case to that court, which shall hold this case in abeyance pending its decision in People v. Arnold (On Remand) (Docket No. 325407). After Arnold is decided, the Court of Appeals shall reconsider this case in light of that decision. We further direct the Court of Appeals to consider the challenge to the assessment of points under Offense Variable 13, MCL 777.43, which was raised by the defendant but not addressed by that court during its initial review of this case. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.